DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without traverse in the reply filed on 12/23/2021. Applicant’s election without traverse of Group III drawn to a method of reducing and/or eliminating skin aging and/or expression signs and applicant further elects the species of SEQ ID NO: 8 in the reply filed on 12/23/2021 is acknowledged.
A search of the elected species did not uncover any prior art. The search was expanded to other species which did not uncover any prior art. However, based on the claim interpretation as indicated on page 11 of this action, there is an art rejection based on the Examiners interpretation and the breadth of the instant claims.

	Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/EP2019/054479 filed 02/22/2019, which claims the benefit of the priority of European Patent Application No. EP18382126.3 AND EP18382118.0 filed 02/28/2018 and 02/27/2018 respectively.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Claim Status

Claims 26-31, 39-51 are being examined on the merits in this office action

	Claim Rejections - 35 USC § 112

Claims 26-31, and 39-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a peptide that has an effect on acetylcholine release, inhibiting the formation of the complex Munc18-Syntaxin-1, modulation in gene expression profile of human skeletal myocytes, decrease of exocytosis as well as collagen type I production, does not reasonably provide enablement for a peptide used to eliminate skin aging generally. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This is a scope of enablement rejection.
To be enabling, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1561 (Fed. Cir., 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558,1564 (Fed. Cir. 1996).

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 
	1) the quantity of experimentation necessary
2) the amount of direction or guidance provided
3) the presence or absence of working examples
4) the nature of the invention 
5) the state of the art
6) the relative skill of those in the art
7) the predictability of the art 
8) the breadth of the claims. 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099,1108,427 F.2d 833, 839,166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The breadth of the claims and the nature of the invention
The invention is drawn to a method of reducing and/or eliminating skin aging and/or expression signs in a subject in need thereof comprising applying to the subject in need thereof a peptide or cosmetic composition comprising said peptide. The examiner notes that the instant specification does not provide a limiting definition of “eliminating” and therefore, the term has been interpreted expansively. The term “eliminating” encompasses a wide range of situations, from causing aging to disappear to putting an end to aging and the term is not 
The state of the prior art and the level of predictability in the art and the relative skill of those in the art 
The state of the art is such that there is evidence that aging is the progressive accumulation of changes with time that are associated with or responsible for the ever-increasing susceptibility to disease and death which accompanies advancing age (Harman et al. (Proc. Nati Acad. Sci. USA Vol. 78, No. 11, pp. 7124-7128, November 1981)). Applicant is claiming a method of eliminating aging.
Given that there is no evidence in the art of a compound that has been found to generally eliminate or stop aging, elimination of aging, generally, is not considered enabled. In addition, with respect to elimination of skin aging and wrinkles, skin aging is natural -542, 2010) discloses that there is a possibility to slow down or treat external signs of skin aging (Kim et al. abstract). Therefore, a compound that is effective in eliminating aging generally would be an exception and more proof of the claimed invention would be required.
One of ordinary skill in the art would not be able to use the claimed invention to eliminate aging and achieve a reasonable level of success in doing so due to the absence in the art of a compound that is able to eliminate or stop aging. It is well established that a utility rejection is therefore proper when the scope of enablement is not reasonably correlated to the scope of the claim.
	As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)”. The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v.  Nemerson, 78 USPQ2d 1019 asserts: “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” 
The instant specification is focused on the use of a peptide for having an effect on acetylcholine release, inhibiting the formation of the complex Munc18-Syntaxin-1, modulation in gene expression profile of human skeletal myocytes, decrease of exocytosis as well as collagen type I production (See Fig. 1-3, 8-9). In addition, treatment with the instant 
	See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.).
As a result, the specification needs to have more details on how to make and use the invention in order to be enabling.
The relative skill of those in the art is high. However, the art of eliminating aging is highly unpredictable.
The examiner cites Fulop et al. (Biogerontology volume 11, 547–563 (2010), Harman, D. (Proc. Nati Acad. Sci. USA Vol. 78, No. 11, pp. 7124-7128. 1981), and Kim et al. (Korean J. Oriental Physiology & Pathology 24(4):533-542, 2010) as evidentiary references to illustrate the state of the art.
Harman et al. discloses that aging is the progressive accumulation of changes with time that are associated with or responsible for the ever-increasing susceptibility to disease and death which accompanies advancing age (abstract). Fulop discloses that aging is an accumulation of deficits, taking place in different individuals in different ways, with a variety of rates for different organ systems, depending on the interplay of intrinsic and extrinsic factors (Fulop et al. page 549).

With respect to skin aging, Kim et al. discloses that skin aging is natural phenomenon and that completely stopping skin from aging is impossible but one can slow down and treat external signs of skin aging (abstract). This adds to the unpredictability of eliminating of aging generally, especially eliminating skin aging.
These teachings show how unpredictable the elimination of aging is especially in the case of a composition comprising a peptide that is used to eliminate skin aging in general. In light of the state of the prior art, it is apparent that the instantly claimed composition comprising a peptide is not capable of use to eliminate skin aging.
The amount of direction or guidance provided and the presence or absence of working examples
The claims are drawn to a method of reducing and/or eliminating skin aging and/or expression signs in a subject in need thereof comprising applying to the subject in need thereof a peptide or cosmetic composition comprising said peptide. The instant specification does not include other examples showing effect of the claimed composition comprising a peptide to eliminate skin aging generally.
The quantity of experimentation necessary
Given the well-known unpredictability of the art as well the incomplete experimental evidence commensurate in scope with the claims, the skilled artisan would not be able to agree that the claimed composition comprising a peptide can eliminate skin aging generally. In order to determine if the claimed peptide composition can eliminate aging, the suitable dosage as well as clinical trials or assays that can correlate to clinical efficacy of such treatment would be 
In view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in unduly burdensome experimentation to assess whether administration of the claimed peptide composition would be successful in eliminating skin aging in general. Thus, the rejection of these claims under 35 USC 112(a) is proper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-31, 39-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26-31, 39-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission the peptide contained in the composition. The instant claim 26 is drawn to a method of reducing skin aging “…comprising applying to the subject in need thereof a peptide or cosmetic composition comprising said peptide…”. The claim recites a peptide but does not specifically indicate the sequence of the peptide. The claim further recites that the “…peptide competes with SEQ ID NO: 3 and/or 4…”. It is therefore unclear what peptide or the sequence of the peptide contained in the cosmetic composition. The claim merely recites “..a peptide..”.
The dependent claims recite the peptide of SEQ ID NO: 3 and 4, which the said peptide composition competes with. These claims do not clear the ambiguity.
With regards to claim 26 with the recitation of “..expression signs…”, it unclear what expression signs encompasses making the claim ambiguous.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-27, and 45-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9079048B2 (hereinafter “the ‘048 patent”).

Claim Interpretation: the instant claim 26 is drawn to a method of reducing skin aging “…comprising applying to the subject in need thereof a peptide or cosmetic composition comprising said peptide…”. The claim recites a peptide but does not specifically indicate the sequence of the peptide. The claim further recites that the “… the peptide competes with SEQ ID NO: 3 and/or 4…”. The examiners interpretation is the claims are drawn to a composition comprising a peptide (any peptide) that competes with SEQ ID NO: 3 and/or 4. The specification does not give any guidance with respect to the peptide or sequence of the peptide in the composition.

Regarding claim 26, ‘048 teaches a method of treating facial wrinkles comprising administering topically, intradermally or subcutaneously, a cosmetic or dermopharmaceutical composition comprising enkephalin-derived peptides of general formula (I) (abstract, claims 1-2). With regards to the recitation of “..wherein the peptide interferes in the Munc18-Syntaxin-1 complex interaction and competes with SEQ ID NO: 3 and/or SEQ ID NO: 4..”, the examiner notes that the limitation is an expected result of the peptide composition. Examiner further notes that the ‘048 patent teaches the instant method which is a method of treating facial wrinkles comprising administering a composition comprising a peptide) and therefore the expected result of “.. peptide interferes in the Munc18-Syntaxin-1 complex interaction and 
Regarding claim 27, ‘048 teaches the instant composition for reducing facial wrinkles (abstract, claims 1-2). With regards to the limitations of claim 27, the limitations “…competes with SEQ ID NO: 3 and/or SEQ ID NO: 4..”, the examiner notes that the limitation is an expected result of the peptide composition and would be necessarily present.
Regarding claim 45, ‘048 teaches a method of treating facial wrinkles, preferably facial expression wrinkles comprising administering topically, intradermally or subcutaneously, a cosmetic or dermopharmaceutical composition comprising enkephalin-derived peptides of general formula (I) (abstract, claims 1-2).
Regarding claim 46, ‘048 teaches a method wherein said com position is applied by iontophoresis or Subcutaneous or intra dermal injection (claim 26; col. 18 line 1-4; col. 7 line 45-47).
Regarding claim 47, ‘048 teaches a method wherein said com position is applied by iontophoresis or Subcutaneous or intra dermal injection (claim 26; col. 7 line 45-47).
Regarding claim 48, ‘048 teaches a method comprising administering the composition topically, intradermally or subcutaneously (claim 1).
Regarding claim 49, ‘048 teaches a method wherein the peptide of general formula (1) is at a concentration between 0.000001% and 20% by weight (claim 11). This encompasses the instant range.
Regarding claim 50-51, ‘048 teaches in example 7 that a clinical trial with 20 subjects with eye contour wrinkles (“crow’s feet) using the cosmetic composition showed that the 

Conclusion
Claims 26-31 and 39-51.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615